department of the treasury i n t e r n al r e v e n u e s e r v i c e w as h i n g t o n d c date offic e of c h ief c o u n sel number release date uilc cc it a frev-113614-99 memorandum for district_counsel los angeles district attn roger kave from heather c maloy associate chief_counsel income_tax accounting subject sec_7519 required_payment this responds to your inquiry concerning a required_payment under sec_7519 of the internal_revenue_code issue whether a required_payment under sec_7519 is a tax for purposes of sec_6511 which provides a period of limitation for a claim for credit or refund of an overpayment of any_tax conclusion a required_payment under sec_7519 is a tax and therefore the period of limitation under sec_6511 on a claim for credit or refund of an overpayment_of_tax applies facts the taxpayer is an s_corporation that elected under sec_444 to have a taxable_year other than its required_taxable_year as such the taxpayer became obligated to comply with the requirements of sec_7519 and the regulations thereunder that is the taxpayer was required to annually file form_8752 required_payment or refund under sec_7519 and its predecessor form_720 quarterly federal excise_tax return and to make required_payments as necessary the taxpayer timely filed forms for payments for those years and timely filed forms for that forms were not timely filed for contends that they were timely filed as attachments to its forms 1120s the collection although the taxpayer and made its required it appears and and and frev-113614-99 division obtained the taxpayer’s forms 1120s for were attached thereafter in and filed amended forms for and but no forms the taxpayer filed forms for and and filed form_8752 for the collection_division contends that under sec_7519 the taxpayer must make a required_payment for for determined under sec_7519 for and thus that no required_payment is due for that year however the collection_division views sec_6511 as barring a credit or offset for the the taxpayer contends that the required_payments it made resulted in a net_required_payment_balance in excess of the amount required_payment by the total of the required_payments made for and and were filed more were filed and more than years after and because the returns for the intervening years than years after the returns for the and required_payments were made and you have asked us to consider the narrow question of whether a required_payment under sec_7519 is a tax if it is then the period of limitation set forth in sec_6511 on claims for credit or refund of an overpayment of a tax would apply to the credit or refund sought by the taxpayer law and analysis under sec_444 an s_corporation may elect a taxable_year different than its required_taxable_year sec_7519 provides in general that for any taxable_year for which an election is in effect an s_corporation must make a required_payment under sec_6511 a claim for credit or refund of an overpayment of any_tax imposed by title_26 must be filed within years from the time the return was filed or within years from the time the tax was paid whichever is later a tax has been defined as an enforced contribution exacted pursuant to legislative authority in the exercise of the taxing power and imposed and collected for the purpose of raising revenue to be used for public or governmental purposes whether a particular charge falls into the category of a tax depends upon its real nature if it is in the nature of a tax it is not material that it is called by a different name the word tax should be given its ordinary and commonly accepted meaning revrul_71_49 1971_1_cb_103 holding that payments made to a public benefit corporation in lieu of paying real_property_taxes to a city or state are taxes see also 221_fsupp_385 n d cal aff’d 332_f2d_793 9th cir 1in general a required_payment is the adjusted highest sec_1 rate times the net base_year income less the net_required_payment_balance frev-113614-99 an assessment levied by a state_agency on produce under a marketing order adopted pursuant to state law is a tax clearly the required_payment imposed by sec_7519 meets the definition of a tax as discussed above we have carefully considered other arguments that might support a conclusion that a required_payment is not a tax but these are not persuasive for example there is language in sec_7519 that arguably indicates that a required_payment is not a tax one could draw from these provisions an inference that congress did not intend for a required_payment to be a tax except as specifically provided however these provisions are also perfectly consistent with the view that although a required_payment is a tax congress simply wanted to provide special treatment for certain purposes eg that interest is not due on a refund and that certain penalties apply to the underpayment we also note that in 30_fedclaims_134 the court stated that a required_payment under sec_7519 is not tax in semmes the plaintiff received a refund of a required_payment and sought interest for the period between june when the refund was received and april when the refund was due whether a required_payment is or is not a tax was simply not relevant to the issue before the court because sec_7519 and sec_1_7519-2t clearly state that no interest shall be allowed on a refund of a required_payment as discussed above that the statement may be regarded as dictum is demonstrated by the court’s stated conclusion in denying the claim s ection and the regulations prohibit the relief sought by the plaintiff which relied on the law and regulations not on characterization of the required_payment thus we conclude that a required_payment under sec_7519 is a tax the taxpayer appears not to have complied with sec_6511 which requires that a claim for credit or refund of an overpayment of any_tax shall be filed within years from the time the return was filed or years from the time the tax was paid whichever is later we note that the taxpayer has stated that it did in fact file forms for attached to its forms 1120s although the collection_division failed to locate the forms claimed to have been timely filed for those years we strongly recommend that another search be undertaken for them before final resolution of this matter and we have computed the required_payments and allowable refunds for the years in question our figures are at variance with the figures shown in table of your memorandum we recommend that the figures shown in the memorandum be recomputed finally consideration should be given to whether at some point the 2under sec_7519 a required_payment is generally treated as a tax similarly f b states that for purposes of certain penalties a required_payment shall be treated as a tax frev-113614-99 taxpayer willfully disregarded the requirements of sec_7519 thereby terminating its election under sec_444 and becoming barred from making another election under sec_444 see sec_444 and sec_1_444-1t this memorandum is advisory only and is not intended to be conclusive as to the tax consequences for any specific taxpayer for further discussion of any matter raised in our memorandum please contact cc it a at
